EXHIBIT 10.36
 
Medical Care Technologies Inc.

--------------------------------------------------------------------------------

Room 815, No. 2 Building Beixiaojie, Dongzhimen Nei, Beijing, People's Republic
of China Website:
www.medicaretechinc.com   Tel: (8610) 6407 0580
 

  May 29, 2012

 
Manhattan Transfer Registrar Co. 57 Eastwood Road Miller Place, NY 11764
 
Ladies and Gentlemen:
 
MEDICAL CARE TECHNOLOGIES INC., a Nevada corporation (the "Company") and
Nicholas J. Morano, LLC (the "Investor") have entered into an Amended and
Restated 10% Convertible Debenture dated as of May 29, 2012, in the principal
amount of $65,000.00 (the "Note").
 
A copy of the Note is attached hereto. You should familiarize yourself with your
issuance and delivery obligations, as Transfer Agent, contained therein. The
shares to be issued are to be registered in the names of the registered holder
of the securities submitted for conversion or exercise.
 
You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock ("Common Stock") of the Company (initially,
200,000,000 shares) for issuance upon full conversion of the Note in accordance
with the terms thereof. The amount of Common Stock so reserved may be increased,
from time to time, by written instructions of the Company and the Investor.
 
The ability to convert the Note in a timely manner is a material obligation of
the Company pursuant to the Note. Your firm is hereby irrevocably authorized and
instructed to issue shares of Common Stock of the Company (without any
restrictive legend) to the Investor
(A) upon your receipt from the Investor of: (i) a notice of conversion
("Conversion Notice") executed by the Investor; and (ii) an opinion of counsel
of the Investor, in form, substance and scope customary for opinions of counsel
in comparable transactions (and satisfactory to the transfer agent), to the
effect that the shares of Common Stock of the Company issued to the Investor
pursuant to the Conversion Notice are not "restricted securities" as defined in
Rule 144 and should be issued to the Investor without any restrictive legend;
and (B) the number of shares to be issued is less than 4.99% of the total issued
common stock of the Company.
 
The Company hereby requests that your firm act immediately and without delay
with respect to the issuance of Common Stock pursuant to any Conversion Notices
received from the Investor.
 
The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection the instructions set
forth herein, the performance of your duties hereunder and otherwise in respect
hereof, including the costs and expenses of defending yourself or themselves
against any claim or liability hereunder, except that the Company shall not be
liable hereunder as to matters in respect of which it is determined that you
have acted with gross negligence or in bad faith. You shall have no liability to
the Company in respect to any action taken or any failure to act in respect of
this if such action was taken or omitted to be taken in good faith, and you
shall be entitled to rely in this regard on the advice of counsel.
 
 
1

--------------------------------------------------------------------------------

 
 
The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company's irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.
 
The Company agrees that in the event that the Transfer Agent resigns as the
Company's transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these Irrevocable Instructions within five
(5) business days.
 
The Investor is intended to be and are third party beneficiaries hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.
 
Very truly yours.
 
MEDICAL CARE TECHNOLOGIES INC.
 
[mdce_ex1036001.jpg]
 
 
2

--------------------------------------------------------------------------------

 
 
Medical Care Technologies Inc.

--------------------------------------------------------------------------------

Room 815, No. 2 Building Beixiaojie, Dongzhimen Nei, Beijing, People's Republic
of China
Website: www.medicaretechinc.com   Tel: (8610) 6407 0580



  May 29, 2012

 
Manhattan Transfer Registrar Co. 57 Eastwood Road Miller Place, NY 11764
 
Ladies and Gentlemen:
 
MEDICAL CARE TECHNOLOGIES INC., a Nevada corporation (the "Company") and Light
Hammer, LLC (the "Investor") have entered into an Amended and Restated 10%
Convertible Debenture dated as of May 29, 2012, in the principal amount of
$65,000.00 (the "Note").
 
A copy of the Note is attached hereto. You should familiarize yourself with your
issuance and delivery obligations, as Transfer Agent, contained therein. The
shares to be issued are to be registered in the names of the registered holder
of the securities submitted for conversion or exercise.
 
You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock ("Common Stock") of the Company (initially,
200,000,000 shares) for issuance upon full conversion of the Note in accordance
with the terms thereof. The amount of Common Stock so reserved may be increased,
from time to time, by written instructions of the Company and the Investor.
 
The ability to convert the Note in a timely manner is a material obligation of
the Company pursuant to the Note. Your firm is hereby irrevocably authorized and
instructed to issue shares of Common Stock of the Company (without any
restrictive legend) to the Investor
 
(A) upon your receipt from the Investor of: (i) a notice of conversion
("Conversion Notice") executed by the Investor; and (ii) an opinion of counsel
of the Investor, in form, substance and scope customary for opinions of counsel
in comparable transactions (and satisfactory to the transfer agent), to the
effect that the shares of Common Stock of the Company issued to the Investor
pursuant to the Conversion Notice are not "restricted securities" as defined in
Rule 144 and should be issued to the Investor without any restrictive legend;
and (B) the number of shares to be issued is less than 4.99% of the total issued
common stock of the Company.
 
The Company hereby requests that your firm act immediately and without delay
with respect to the issuance of Common Stock pursuant to any Conversion Notices
received from the Investor.
 
The Company shall indemnify you and your officers, directors, principals,
partners, agents and representatives, and hold each of them harmless from and
against any and all loss, liability, damage, claim or expense (including the
reasonable fees and disbursements of its attorneys) incurred by or asserted
against you or any of them arising out of or in connection the instructions set
forth herein, the performance of your duties hereunder and otherwise in respect
hereof, including the costs and expenses of defending yourself or themselves
against any claim or liability hereunder, except that the Company shall not be
liable hereunder as to matters in respect of which it is determined that you
have acted with gross negligence or in bad faith. You shall have no liability to
the Company in respect to any action taken or any failure to act in respect of
this if such action was taken or omitted to be taken in good faith, and you
shall be entitled to rely in this regard on the advice of counsel.
 
 
3

--------------------------------------------------------------------------------

 
 
The Board of Directors of the Company has approved the foregoing (irrevocable
instructions) and does hereby extend the Company's irrevocable agreement to
indemnify your firm for all loss, liability or expense in carrying out the
authority and direction herein contained on the terms herein set forth.
 
The Company agrees that in the event that the Transfer Agent resigns as the
Company's transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these Irrevocable Instructions within five
(5) business days.
 
The Investor is intended to be and are third party beneficiaries hereof, and no
amendment or modification to the instructions set forth herein may be made
without the consent of the Investor.
 
Very truly yours,
 
MEDICAL CARE TECHNOLOGIES INC.
 
[mdce_ex1036001.jpg]
 
4


--------------------------------------------------------------------------------